In the month of October, 1903, a young woman named Eleanor Anderson was employed as a telegraph operator by the Western Union Telegraph Company at one of its branch offices in the Grand Hotel in the city of New York. The defendant saw her there, was attracted by her and sought an introduction. For the purpose of creating a favorable impression he falsely represented himself to be J. Ogden Goelet, the son of a wealthy resident of New York, and his first step in that direction was to send a telegram to James N. Abeel (himself) signed J. Ogden Goelet, making an appointment at the University Club and asking for an answer at the Grand Hotel. This telegram was delivered to Miss *Page 417 
Anderson and transmitted by her. This was followed on the same day by a note from the defendant asking Miss Anderson for the honor of an introduction and apologizing for the method employed to obtain it. Without waiting for a written reply to his note the defendant went to the Grand Hotel and verbally repeated to Miss Anderson his desire to become acquainted with her. In this conversation the defendant suggested that he would try to find some one to give him a letter of introduction. Several days later the defendant again called on Miss Anderson, stating that he had been so fortunate as to attend a dinner at which he had met Mr. Van Every, one of the vice-presidents of the telegraph company, from whom he had obtained a letter of introduction, which was somewhat general and informal because the defendant had desired not to compromise or embarrass Miss Anderson. The defendant then presented the letter, which reads as follows:
"NEW YORK, October 31, 1903.
"To any Employee
"Western Union Telegraph Company:
"This will introduce Mr. J.O. Goelet, a personal friend of the management of this Company. Any favors shown him will be duly appreciated by the corporation and myself.
                          "Yours truly, "J.B. VAN EVERY,  "2nd. Vice-President."
The presentation of this letter was followed by a series of visits and attentions on the part of the defendant, in the course of which he artfully strengthened the deception that he was a member of the prominent Goelet family, with the result that he proposed marriage to Miss Anderson on the Monday following their first meeting, was accepted on Tuesday, and the wedding day set for the ensuing Thursday. Meanwhile arrangements were made for the consummation of the marriage; the defendant gave Miss Anderson a check for *Page 418 
$100,000, drawn on the Astor National Bank, signed "George B. De Witt, Co-trustee," and indorsed "J. Ogden Goelet." On the wedding day the defendant appeared at the home of Miss Anderson, gave her a marriage ring and then, upon the pretext of going down stairs to attend an interview with newspaper reporters, he surreptitiously departed from the house, never to return. This is a bare outline of the events that led to the arrest, indictment and conviction of the defendant upon the charge of forgery in the third degree.
The statute under which the defendant was indicted and convicted is subdivision 3 of section 514 of the Penal Code which, so far as pertinent to the case at bar, provides that "a person who * * * shall alter, or who shall cause, aid, abet, or otherwise connive at, or be a party to the uttering of any letter, telegram, report or other written communication, paper or instrument purporting to have been written or signed by another person, * * * which said letter, telegram, report or other written communication, paper or instrument * * * as aforesaid, the person uttering the same shall know to be false, forged or counterfeited, and by the uttering of which the sentiments, opinions, conduct, character, prospects, interests or rights of such other person shall be misrepresented or otherwise injuriously affected * * * is guilty of forgery in the third degree."
The case rests entirely upon the facts established by the prosecution, as the defendant introduced no evidence. Thus the broad question presented by this appeal is whether these uncontroverted facts constitute the crime of forgery as defined in the statute above quoted. The most obvious feature of this statute is that it adds to the list of forgeries several that were not known to the common law or to our statutes as they existed prior to 1884. And since it is beyond dispute that the act charged against the defendant is not one that would have constituted the crime of forgery under the common law or the earlier statutes, it is evident that it will not be profitable to discuss the cases decided under the law as it then stood. The power of the legislature to designate as statutory *Page 419 
offenses acts that were lawful and innocent at common law is not challenged by the defense and, indeed, is too well established to permit of doubt or discussion at this late day. We proceed, therefore, directly to the discussion of the statute and its bearing upon the act charged against the defendant. And here we are confronted with the difficulty that always exists when the technicalities of legal reasoning are brought to bear upon simple English. The able and ingenious arguments of counsel admirably illustrate the possibilities in this direction, but when we get away from the briefs and look at the letter of the statute, it seems so plainly designed to cover just such a case as the one before us, that it is like carrying coals to Newcastle to demonstrate it. The act committed by the defendant, and charged in the indictment, was the uttering of a letter containing the false representation that the defendant was Mr. J.O. Goelet, a friend of the management of the Western Union Telegraph Company, and bespeaking for him the favors of its employees. This letter purported to have been signed by J.B. Van Every, one of the vice-presidents of that company. It was used to deceive a young woman, one of the employees of the company, into believing that the defendant was a young man whose financial and social position made him a most desirable acquaintance, and the result of that belief was that he was permitted to become a most welcome suitor. The record does not clearly disclose by what Providential interference this insidious and dastardly attempt upon the honor and happiness of a young woman was intercepted just at the point of culmination, nor is it necessary that we should know, because the criminality of the defendant's act in uttering the letter in question depends wholly upon other considerations. That the letter was a falsehood from beginning to end, and that the use of Van Every's name thereon was unauthorized, is beyond dispute. That it thoroughly misrepresented any opinion or sentiment harbored by Van Every, or conduct indulged in by him towards the defendant is clear, for it imputed to the supposed writer an acquaintance with the defendant as Mr. J.O. Goelet and *Page 420 
a desire to introduce him in that capacity to the employees of the telegraph company, when in fact Van Every did not know him at all.
The statute declares a person guilty of forgery who knowingly utters a false or counterfeited letter, etc., by which the sentiments, opinions, conduct, character, prospects, interests or rights of the person whose utterance the writing purports to be are misrepresented or otherwise injuriously affected. The coincidence between the act of the defendant and the declaration of the statute seems to be so complete that there would scarce be room for construction if it were not for the technical suggestion that the word "misrepresented" is coupled with and qualified by the succeeding words "or otherwise injuriously affected." In our language there are frequently two or more possible constructions of sentences when their meaning may depend upon punctuation or upon the juxtaposition of certain words with others. The sentence under consideration is capable of a construction that will limit the forgeries punishable under subdivision 3 of section 514 of the Penal Code to cases where the misrepresentation is literally injurious in its effect upon the person whose name is used. But that, we think, would be a strained and unnatural construction. The context of the subdivision in which it is placed seems to indicate that it was the purpose of the legislature to cover cases in which the mere misrepresentation is the gist of the offense, as well as other cases in which the act injuriously affects the person whose name is improperly used. When the sentence is thus construed the word "otherwise" has a proper and natural meaning in connection with what precedes and follows it. It is perceivable that sentiments, opinions, conduct and character may be misrepresented, but just how they may be injuriously affected is not so apparent. Prospects, interests or rights, however, may be of such a material character as to be injuriously affected by misrepresentation of sentiments, opinions, conduct and character. Thus, we think, the phrase "or otherwise injuriously affected" may properly be referred to prospects, *Page 421 
interests and rights, as distinguished from sentiments, opinions, etc., and in that view of the statute the crime of forgery in the third degree is committed whenever a person willfully, that is, knowingly, misrepresents the sentiments, opinions, conduct or character of another by means of a false, forged or counterfeit writing, just as it may be committed in other cases through the injurious effect of such writing upon the prospects, interests or rights of the person misrepresented.
In construing this statute several things are to be remembered. We are living in an age when the wisdom of legislatures and the learning of courts are put to the severest tests by the cunning and skill of the unscrupulous adventurer and the professional criminal. Statutes are rarely the precursors of crime. They usually follow in their wake. Our centers of population are infested with persons whose highest aim in life seems to be the circumvention of the criminal law by the invention of new crimes. The grosser crimes, such as murder, arson and larceny are easily defined and classified. The same is true of the more common forms of forgery and of many purely statutory crimes. Experience has shown, however, that no generic definition of forgery can be comprehensive enough to include all the crimes that may be committed by the simple use of pen and ink. And that is why the legislature has found it necessary to frame statutes so broad as to include in the category of forgeries many acts which are criminal in their tendency and effect but do not fall within the earlier definitions of that crime. One needs only to glance over the chapter on forgeries in the Penal Code to appreciate how manifold are the methods by which the crime of forgery may be committed. In one class of cases the intent to defraud is of the essence of the crime. In another class the commission of the act presupposes criminal intent. In still another class the mere commission of the act constitutes the crime without reference to criminal intent. The section under discussion (514) is fairly illustrative of this condition. Its first subdivision deals with the corrupt falsification, alteration, erasure, obliteration and destruction of corporate, *Page 422 
copartnership and individual books of account. Subdivision 2 relates to the forging, alteration or counterfeiting of letters, telegrams, etc., with intent to injure or defraud when the act injures any other person in his good name, standing, position or general reputation. The third subdivision is the one relied upon by the prosecution, and the fourth deals with the forgery of tickets of admission and the like, in which the element of fraud is also an essential ingredient. As is clearly shown in the very lucid and exhaustive opinion of the learned recorder, written upon the motion in arrest of judgment, that portion of the Penal Code which includes section 514 deals with acts which an enlightened public policy finds it necessary to place in the category of crimes, but which, on account of the difficulty inherent in the subject, it is impossible to classify or define with precise accuracy, for they spring from a great variety of motives and purposes and are multiform in their effect upon those against whom or in whose name they are committed. The legislature, in the exercise of its undoubted power, has chosen to classify as a forgery the act charged against the defendant. It is true that this act would not have been a forgery as that term was understood under the common law. It may be equally true that the same act might be punished with even greater effectiveness under a different name, but it is not the province of courts to legislate or to nullify statutes by overstrict construction. That is particularly true when the legislature has ordained a rule of construction. Section 11 of the Penal Code provides that "the rule that a penal statute is to be strictly construed does not apply to this Code or any of the provisions thereof, but all such provisions must be construed according to the fair import of their terms, to promote justice and effect the objects of the law." Tested by that simple rule, we think the indictment herein charges a crime which was established by ample evidence.
Some of the exceptions taken at the trial are covered by the general discussion upon the merits, and as to the others it is enough to say that we think no error was committed that requires a reversal of the judgment. *Page 423 
The judgment of the Appellate Division should, therefore, be affirmed.